FILED
                             NOT FOR PUBLICATION                             FEB 26 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ELIAS LOPEZ-CARTAGENA,                           No. 05-76716

               Petitioner,                       Agency No. A029-565-254

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Elias Lopez-Cartagena, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) order denying his motion to reopen deportation

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, and we review de novo due process

claims and questions of law. Hernandez-Vivas v. INS, 23 F.3d 1557, 1560 (9th

Cir. 1994). We deny the petition for review.

      The agency applied the correct legal standard and did not abuse its discretion

in denying Lopez-Cartagena’s motion to reopen to rescind his in absentia

deportation order on the ground that he failed to establish reasonable cause for his

absence at his deportation hearing. See 8 U.S.C. § 1252(b) (1989) (petitioner must

establish “reasonable cause” for failure to appear); Matter of Cruz-Garcia, 22 I. &

N. Dec. 1155, 1159 (BIA 1999) (no time or numerical limitations on aliens seeking

to reopen deportation proceedings conducted in absentia for the purpose of

vacating the underlying order of deportation entered pursuant to former 8 U.S.C.

§ 1252(b)).

      The record belies Lopez-Cartagena’s contention that the agency erred in

construing his motion as an untimely motion to reopen to apply for relief under the

Nicaraguan Adjustment and Central American Relief Act (“NACARA”). See 8

C.F.R. § 1003.43(e)(1)-(2). Lopez-Cartagena’s purported eligibility for other

forms of relief did not require the agency to reopen his deportation proceedings in

the absence of a timely motion to reopen. See 8 C.F.R. § 1003.23(b)(1) (a motion

to reopen to apply for relief must be filed within 90 days of the date of the final


                                           2                                    05-76716
administrative order of deportation or on or before September 30, 1996, whichever

is later).

       In light of this disposition, we need not reach Lopez-Cartagena’s remaining

contentions.

       PETITION FOR REVIEW DENIED.




                                         3                                   05-76716